          Case 5:20-cv-00275-C Document 32 Filed 03/02/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

CANDICE L. MILARD,                         )
                                           )
                    Plaintiff,             )
                                           )
vs.                                        )   No. CIV-20-275-C
                                           )
STATE OF OKLAHOMA, ex rel.,                )
OKLAHOMA ATTORNEY GENERAL,                 )
                                           )
                    Defendant.             )

                                   JUDGMENT

      Upon consideration of the pleadings herein, the Court finds that Defendant’s Motion

for Summary Judgment should be granted, and judgment is therefore entered on behalf of

Defendant and against Plaintiff.

      DATED this 2nd day of March 2021.
